Case: 13-1681     Document: 17   Page: 1   Filed: 12/11/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   ST. JUDE MEDICAL, CARDIOLOGY DIVISION,
 INC., ST. JUDE MEDICAL SYSTEMS AB, FKA Radi
 Medical Systems AB, AND ST. JUDE MEDICAL S.C.,
                        INC.,
                Plaintiffs-Appellants,

                            v.

                VOLCANO CORPORATION,
                    Defendant-Appellee.
                  ______________________

                        2013-1681
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:10-CV-00631-RGA-MPT,
 Judge Richard G. Andrews.
                 ______________________

                      ON MOTION
                  ______________________

   Before RADER, Chief Judge, and LOURIE and TARANTO,
                     Circuit Judges.
 RADER, Chief Judge.
                        ORDER
Case: 13-1681      Document: 17      Page: 2     Filed: 12/11/2013



 2      ST. JUDE MEDICAL, CARDIOLOGY   v. VOLCANO CORPORATION



     St. Jude Medical, Cardiology Division, Inc., et al., (“St.
 Jude”) move for deactivation of this appeal pending an
 upcoming district court trial. Volcano Corporation re-
 sponds and argues that the appeal should be dismissed.
 St. Jude replies.
     Some but not all patents at issue in this case have
 been adjudicated. St. Jude candidly states that “[t]he
 district court has not entered a final judgment in the case
 under Federal Rule of Civil Procedure 54(b) or otherwise.”
 St. Jude's defense of unenforceability concerning one of
 the patents at issue has not been resolved. Thus, the
 proper course of action is to dismiss this premature ap-
 peal. St. Jude may file a notice of appeal after the district
 court enters an appealable judgment.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to deactivate the appeal is denied.
 The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                       s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court
 s25